Citation Nr: 1203514	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for skin cancer, including squamous cell carcinoma, to include on a direct basis and as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi, that, in pertinent part, denied entitlement to service connection for skin cancer, to include squamous cell carcinoma.  The Veteran filed a timely notice of disagreement and the RO issued statement of the case dated in June 2011.  The Veteran filed a substantive appeal, received at the RO in August 2011.

The Veteran filed several statements with VA, including statements dated in August and October 2011, indicating that he suffers from several disabilities, including eye, heart, lung, and hearing loss conditions.  It is not clear from these statements whether the Veteran wishes to file claims with respect to any additional disabilities.  As such, these matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, and the AOJ should inquire of the Veteran whether he wishes to file claims with VA regarding any additional disabilities. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran contends that he has skin cancer, including squamous cell carcinoma, that is the result of his military service, to include on a direct basis and as a result of exposure to ionizing radiation.  

With respect to radiation exposure, the Board notes that service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  There are certain types of cancer that are presumptively service connected specific to "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Skin cancer is not a presumptive disease for purposes of 38 C.F.R. § 3.309, but is a radiogenic disease for purposes of 38 C.F.R. § 3.311.  If a Veteran is diagnosed with this condition, and is also found to have been exposed to ionizing radiation under 38 C.F.R. § 3.311, service connection may be warranted for the condition.  

Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1).  If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion. 38 C.F.R. § 3.311(c)(1).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 38 C.F.R. § 3.311(b) (service connection based on the certain conditions specified in that regulation), the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In this case, the Veteran has been diagnosed with skin cancer.  The Defense Threat Reduction Agency (DTRA) also confirmed that the Veteran participated as a member of the American occupation forces in Japan following World War II, and a letter from the DTRA dated in March 2010 provided does estimates for various skin sites.  This evidence was forwarded to the Under Secretary for Health requesting an opinion concerning the relationship between exposure to ionizing radiation and the Veteran's diagnosed skin cancer.  A May 2010 Memorandum from the Director, Radiation and Physical Exposures, on behalf of the Under Secretary, reviewed the dose estimates and found that it was unlikely that the squamous cell carcinomas and/or Bowen's disease could be attributed to ionizing radiation exposure in military service.

In addition to ionizing radiation, the Veteran also claimed entitlement to service connection for this condition as a result of excessive sun exposure in service.  The Veteran indicated in his statements to VA that he spent three years on an open conn of a small ship in the South Pacific and in Okinawa.  He indicated that the tropical sun was very excessive.  He indicated that his dermatologist found that excessive sun could cause skin cancer.  In this regard, the Board notes that a November 2005 treatment note from the Veteran's private physician indicated that squamous cell carcinoma arose from sun damaged skin.  The Veteran was not provided a VA examination in connection with this question.

Based on the foregoing, this matter should be remanded, and the Veteran should be provided with a VA examination in order to determine whether the Veteran's diagnosed skin cancer is the result of his military service, to include exposure to the tropical sun in the South Pacific for three years.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).
 
Next, the Board notes that the Veteran has been treated at the Shreveport VA Medical Center and the Monroe VA Outpatient Clinic.  However, only sporadic records related to the Veteran's treatment at VA have been associated with the Veteran's claims file.  Upon remand, all treatment records of the Veteran's treatment at the VA, specifically the Shreveport VA Medical Center and the Monroe Outpatient Clinic, should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include all treatment records from the VA, to include the Shreveport VA Medical Center and the Monroe Outpatient Clinic.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The AMC/RO should arrange for an appropriate VA examination for the purpose of determining whether the Veteran has skin cancer that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have skin cancer?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has skin cancer, did such disorder have its onset during active duty, within one year of active duty, or is this condition otherwise related to the Veteran's military service, to include excessive exposure to the sun for three years in the South Pacific?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the November 2005 treatment note of his private physician referenced above.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


